The appellant was convicted in the District Court of Kaufman County for the offense of manslaughter, and his punishment assessed at confinement in the penitentiary for a term of two years. *Page 47 
The record in this case shows that the appellant was indicted at the November term, 1923, of said district court for murder growing out of the killing of Henry Washington on or about the 26th day of September, A.D. 1923. The trial court only submitted the issue of manslaughter.
The state's testimony shows that Amelia Hamilton, a former wife of the appellant, and the deceased were walking along a road leading from church to the home of the said Amelia Hamilton. When they reached a point near her home they passed the appellant standing by the road. The appellant accosted his former wife and she and the deceased stopped and a conversation ensued between them which finally culminated in a fight between the appellant and the deceased, in which the appellant killed the deceased. There is conflicting testimony as to whether the appellant or the deceased was the aggressor.
We have carefully examined appellant's bills of exceptions Nos. 1, 2, 3, 4, 5, 6, 7, 8 and 9 and find that the same present no error.
We see no error in the ruling of the learned trial judge as complained of in bill of exceptions No. 10, for the reason that the appellant was given a wide latitude and was permitted to testify to all of the facts and circumstances connected with the killing, and the ruling of the court, as we see it, did not deprive him of any substantial right such as would cause a reversal of this case.
This brings us to the question raised by appellant's bill of exceptions No. 11, wherein he complains that he was not permitted to place upon the witness stand all of his character witnesses. We fail to see where the appellant has been deprived of any right or where the trial court would be guilty of the abuse of the discretion lodged in him especially in view of the fact that the record discloses the following agreement:
"It is agreed by the state and the defendant, Chris Davis, that the state admits that the general reputation of the defendant was good before this issue as to being a peaceable, law-abiding citizen, also as to his truth and veracity. The state also admits that he has never before been charged or convicted of a felony in this state or any other state."
There being no reversible error disclosed by the record, and the facts being sufficient to sustain the verdict of the jury, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 48 
                    ON MOTION FOR REHEARING.